PHOTRONICS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands) (Unaudited) July 31, October 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Other current assets Total current assets Property, plant and equipment, net Investment in joint venture Intangible assets, net Other assets $ $ Liabilities and Equity Current liabilities: Current portion of long-term borrowings $ $ Accounts payable and accrued liabilities Total current liabilities Long-term borrowings Deferred income taxes and other liabilities Equity $ $
